DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-9, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a gate spacer on a sidewall of the gate structure, wherein the gate spacer comprises an air- gap spacer and a sealing spacer above the air-gap spacer, an upper portion of the gate structure is laterally overlapping with the sealing spacer, and a bottom portion of the gate structure is laterally overlapping with the air-gap spacer, a hard mask on the gate structure and spaced apart from the air-gap spacer; and a metal cap layer between the hard mask and the gate structure, wherein the metal cap layer is laterally overlapping with the sealing spacer.
With respect to claims 10-15, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a gate spacer on a sidewall of the gate structure, wherein the gate spacer comprises an air- gap spacer and a sealing spacer above the air-gap spacer, and the gate dielectric layer is in contact with the sealing spacer, the air-gap spacer, and the inner sidewall spacer; a hard mask located adjacent to the sealing spacer; and a metal cap layer on the gate structure, wherein a bottom surface of the metal cap layer is higher than a top surface of the air-gap spacer, and a bottom surface of the gate structure is lower than a bottom surface of the air-gap spacer.
With respect to claims 16-20, none of the prior art teaches or suggests, alone or in combination, a semiconductor device, comprising: a gate spacer around the gate structure, wherein the gate spacer comprises an air-gap spacer and a sealing spacer above the air-gap spacer, and a width of a bottom surface of the air-gap spacer is greater than a width of a bottom surface of the sealing spacer; and an interlayer dielectric layer around the gate spacer, wherein the air-gap spacer is located between the inner sidewall spacer and the interlayer dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN HAN whose telephone number is (571)270-7546. The examiner can normally be reached 9.00-5.00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN LOKE can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN HAN/Primary Examiner, Art Unit 2818